Schmuck, J.
Motion is denied, with leave to renew upon proper papers. A default judgment will not be vacated, even though the judgment debtor is willing to pay costs and proposes an affidavit of merits. He must convince the court that he has either a good cause or defense as the case may be. This can only be done by a succint yet sufficient disclosure of his evidence. This court has frequently declared that default judgments are not a mere formality or idle gesture, and will not be disturbed as a matter of course. A study of the authorities, particularly Dana v. Thaw (56 Misc. 612), will teach movant's attorney how to proceed. Refusing to indulge in criticism, the court is constrained to remark that, while inexperience is humanely acceptable, it is. not a good excuse for failure to comply with express legal requirement.
Order signed.